                                   UNITED STATES DISTRICT COURT

                                 WESTERN DISTRICT OF LOUISIANA

                                             MONROE DIVISION

DAVID CHRISTOPHER GLASS                                                CASE NO. 3:19-CV-01216

VERSUS                                                                 JUDGE TERRY A. DOUGHTY

KRISTY MASSEY FINLEY, ET AL.                                           MAG. JUDGE KAREN L. HAYES


                                          MEMORANDUM ORDER

           Pending before the Court is an Appeal of Magistrate Judge Decisions [Doc. No. 39], by

the Plaintiff, David Christopher Glass. Plaintiff appeals Magistrate Judge Hayes’ Memorandum

Orders denying Plaintiffs Motion to Disqualify Counsel [Doc. No. 31] and Motions to Strike

[Doc. Nos. 35 and 38].

           A magistrate judge’s non-dispositive pretrial order is reviewable under the clearly

erroneous and contrary to law standard. 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a).

Following a review of the record, the Court finds that the Magistrate Judge’s Memorandum

Orders are neither clearly erroneous nor contrary to the law.1 No Response by the defendant is

deemed necessary as the arguments made by Plaintiff can be denied on their face. Accordingly,

           IT IS ORDERED that Plaintiff’s appeal [Doc. No. 39] is DENIED, and Magistrate

Judge Hayes’ Memorandum Orders [Doc. No. 31, 35 and 38] are AFFIRMED.

           MONROE, LOUISIANA, this 2nd day of January, 2020.



                                                             ______________________________________
                                                             TERRY A. DOUGHTY
                                                             UNITED STATES DISTRICT JUDGE


1
    Even if the Court were to apply the de novo review standard, the Court would reach the same decision.
